                                                                               FILED
                                                                                ~?lcT~~~?COURT
  1 1                                                              CLERK ~ S
 2

  3
                                                                                      G~'LIF~pUTY
                                                                 ~E"iiRAC ~I~~~I~T 0~
 4
                                                                 ~ BY  „ i~
 5

 6                              UNITED STATES DISTRICT COURT
 7                            CENTRAL DISTRICT OF CALIFORNIA
 8
        ~ UNITED STATES OF AMERICA,
 9

10                                   Plaintiff,         CASE NO. ~~ — ~t~Z-~ ~''I
11                            v.
12                                                       ORDER OF DETENTION
                       1~cv ~ i SC ~~CZ
13
14                                   Defendant.
15
16                                                       I.
17          A.(~ On motion ofthe Government in a case allegedly involving:
18               1.()      a crime of violence.
19              2.()       an offense with maximum sentence of life imprisonment or death.
20 '~           3.(~ a narcotics or controlled substance offense with maximum sentence
21                         often or more years .
22              4.()      any felony -where the defendant has been convicted oftwo or more
23                        prior offenses described above.
24              5.()      any felony that is not otherwise a crime of violence that involves a
25                         minor victim, or possession or use of a firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
28          B. 1~       On motion by the Government /()on Court's own motion, in a case

                                ORDER OF DETENTION AF"I'ER HEARING(18 U.S.C. §3142(1))

        CR-94(06/07)                                                                                Page I of4 ~
 1                     allegedly involving:
 2          ..~ On the further allegation by the Government of:
            (
 3            1.(~ a serious risk that the defendant will flee.
4            2.()         a serious risk that the defendant will:
 5                  a.()obstruct or attempt to obstruct justice.
6                   b.()threaten, injure, or intimidate a prospective witness or juror or
                          attempt to do so.
 8       C. The Government mss/()is not entitled to a rebuttable presumption that no
9             condition or combination ofconditions will reasonably assure the defendant's
to            appearance as required and the safety of any person or the community.
11

12                                                    II.
13       A.(~ The Court finds that no condition or combination of conditions will
14                     reasonably assure:
15            1. (c~- the appearance of the defendant as required.
16                  () andlor
17           2. (~'C~     the safety of any person or the community.
18       B.(~' The Court finds that the defendant has not rebutted by sufficient
19                     evidence to the contrary the presumption provided by statute.
20

21                                                    III.
22       The Court has considered:
23       A. the nature and circumstances ofthe offenses)charged, including whether the
24           offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25           victim or a controlled substance, firearm, explosive, or destructive device;
26       B. the weight of evidence against the defendant;
27       C. the history and characteristics ofthe defendant; and
28       D. the nature and seriousness ofthe danger to any person or to the community.

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

     CR-94(06/07)                                                                      Page 2 of ~
  1                                                      IV.
  2          The Court also has considered all the evidence adduced at the hearing and the
  3          arguments        and/or    statements of counsel,            and the Pretrial Services
  4          Report/recommendation.
  5

  6                                                       V.
  7          The Court bases the foregoing findings) on the following:
  8          A. ~         As to flight risk:
 9               ltd i/ Q.J\ '1~-~C~'     ~✓ G C. ~~ r a v~ c~
                                          '                                              ~   c ~~i•~ ILe f

10
11
12
13
14 '~
15
16          B. ~-         As to danger:
17
18
19
~►~~7
21
22
23
24                                                       VI.
25          A.() The Court finds that a serious risk exists that the defendant will:
26                     1.()obstruct or attempt to obstruct justice.
27                     2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

        CR-94(06/07)                                                                                 Page 3 of4
      l i       B. The Court bases the foregoing findings) on the following:
     2

     3

     4

     5

     6

     7

     8

     9                                                   VII.
 10

 11            A. IT IS THEREFORE ORDERED that the defendant be detained
                                                                                             prior to trial.
 12            B. IT IS FURTHER ORDERED that the defendant be committed
                                                                                             to the custody
 13                of the Attorney General for confinement in a corrections facility separa
                                                                                                     te, to
 14                the extent practicable, from persons awaiting or serving sente
                                                                                           nces or being
 15                held in custody pending appeal.
 16            C. IT IS FURTHER ORDERED that the defendant be affor
                                                                                       ded reasonable
 17                opportunity for private consultation with counsel.
18            D. IT IS FURTHER ORDERED that, on order ofa Court
                                                                                   ofthe United States
19                 or on request ofany attorney for the Government, the person in
                                                                                             charge ofthe
20                 corrections facility in which the defendant is confined deliver
                                                                                           the defendant
21                to a United States maxshal for the purpose of an appearance
                                                                                         in connection
22                with a court proceeding.
23

24

25

26       DATED:
                         ~I z
                            ` ~                       ,.-
                                                          ITED TATE M                  ISTR.ATE JUDGE
27

28

                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))

         CR-94(06/07)
                                                                                                   Page 4 of4
